August 31, 2012 VIA EDGAR Mr. Jason Fox Division of Investment Management-Office of Insurance Products Securities and Exchange Commission treet, N.E. Washington, D.C.20549 Re: Wilshire Variable Insurance Trust (the “Registrant” or the “Trust”) Registration Nos. 333-15881 and 811-07917 Dear Mr. Fox: On behalf of the Registrant, this letter is in response to our telephone conference on August 29, 2012, regarding the Registrant’s Post-Effective Amendment on FormN-1A filed on May 1, 2012 (the “PEA”).You noted that the PEA was only filed under the Securities Act.The Registrant’s failure to also file the PEA under the 1940 Act was an oversight.If you have any questions, please call me at (312)609-7732. Very truly yours, /s/Jennifer M. Goodman
